Citation Nr: 0903037	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-35 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for right forefinger 
disability, to include as secondary to service-connected 
arthritis of the right thumb.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1962 to 
January 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In that decision, the RO denied the 
veteran's claim for service connection for right forefinger 
injury residuals, to include as secondary to service-
connected arthritis of the right thumb.  The Board remanded 
the matter for further notification, evidentiary development, 
and adjudication in July 2008.  

In April 2007, the veteran requested a Board hearing in 
connection with his appeal.  See 38 C.F.R. § 20.704(b) 
(2008).  Before the hearing was scheduled, however, the 
veteran's representative submitted a letter to the Board in 
December 2007 indicating that the veteran no longer wished to 
have a hearing before the Board.  Accordingly, the Board will 
treat his request for hearing as withdrawn.  38 C.F.R. 
§ 20.704(d) (2008).


FINDINGS OF FACT

1.  Any current right forefinger disability was first 
manifested more than one year after the end of the veteran's 
military service and is unrelated to his period of military 
service.

2.  Any right forefinger disability has not been caused or 
made worse by service-connected arthritis of the right thumb.


CONCLUSION OF LAW

The veteran does not have a right forefinger disability that 
is the result of disease or injury incurred in or aggravated 
by active military service; current right forefinger 
disability is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2008); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through April 2004, May 2005, March 2006, 
and August 2008 notice letters, the veteran received notice 
of the information and evidence needed to substantiate his 
claim.  Thereafter, the veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

The Board also finds that the April 2004, May 2005, March 
2006, and August 2008 notice letters satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO also notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned April 2004, May 
2005, and August 2008 letters.

Here, however, the Board notes that the duty to provide 
notice relating to the veteran's claim was not fully 
satisfied prior to the initial unfavorable decision by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by re-adjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
re-adjudication of the claim); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by re-adjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the August 
2008 notice letter that fully addressed all notice elements 
required by Pelegrini, supra.  Specifically, the August 2008 
notice letter notified the veteran of his and VA's respective 
duties for obtaining evidence.  The letter also gave examples 
of the types of medical and lay evidence that the veteran 
could submit or ask VA to obtain in support of his claim.  
The August 2008 letter further informed the veteran of what 
evidence was required to substantiate the service connection 
claim, including as secondary to his service-connected 
arthritis of the right thumb.  

Although not all notices were sent before the initial 
decision in this matter, the Board finds that the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  The agency of original jurisdiction (AOJ) 
has also re-adjudicated the claim after the notice was 
provided by way of a November 2008 supplemental statement of 
the case (SSOC).  The Board further notes that although the 
Court has held in Mayfield, supra, that post-decisional 
documents are inappropriate vehicles with which to provide 
notice, the AOJ in this case provided VCAA-compliant notice 
that was followed by a re-adjudication of the veteran's 
claim.  The Board concludes that during the administrative 
appeal process the veteran was provided the information 
necessary such that further action to provide additional 
notice would be merely duplicative of what has already 
transpired.

The Board further notes that although notice regarding an 
award of an effective date or rating criteria was not 
provided until after the initial adjudication of the 
veteran's claim, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), the veteran was supplied with notice 
pursuant to Dingess/Hartman via the March 2006 and August 
2008 notice letters.  The Board does not now have such issues 
before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  The Board 
also notes that while the complete notice required by the 
VCAA was not necessarily timely provided to the veteran, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini, 18 Vet. App. at 
122.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
veteran's service treatment records are associated with the 
claims file.  The veteran was provided VA medical 
examinations in July 2004 and October 2008; reports of these 
examinations have been associated with the claims file.  
Additionally, the veteran and his representative have both 
submitted written argument.  Otherwise, neither the veteran 
nor his representative has alleged that there are any 
outstanding records probative of the claims on appeal that 
need to be obtained; in fact, the veteran submitted a 
statement in March 2006 affirming that he had no other 
information or evidence to submit in support of his claim.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The veteran is seeking service connection for right 
forefinger disability, including as secondary to service-
connected arthritis of the right thumb.  The Board notes 
initially that the RO has considered the veteran's claim for 
service connection as directly related to service and on a 
secondary basis.  The Board will likewise consider both 
theories of entitlement.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Certain chronic diseases, including arthritis, may 
be presumptively service connected if they become manifest to 
a degree of 10 percent or more within one year of leaving 
qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2008).  

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  This 
includes a disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not previously 
been VA's practice, which strongly suggests that the change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
appellant's claim was pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Relevant evidence of record consists of the veteran's service 
treatment records and reports of the July 2004 and October 
2008 VA medical examinations.  Review of the veteran's 
service treatment records reflects that that the veteran 
suffered two hand injuries while in service.  In December 
1963, the veteran was treated when a window slammed shut on 
his right thumb.  In that incident, the thumbnail had to be 
removed.  Radiological examination showed no sign of 
fracture.  In October 1967, the veteran's service treatment 
records note treatment for a hand injury with a diagnosis of 
"contused bone," although the records do not specify what 
part of the veteran's hand was injured, or whether the injury 
occurred to the veteran's right or left hand.  At his 
separation report of medical examination in November 1967, 
the veteran's upper extremities were noted to be normal, and 
no problems were reported with the right forefinger on the 
November 1967 separation report of medical history.  

The veteran was provided a VA examination in July 2004 for 
his claimed right hand injuries.  The examiner noted the 
veteran's in-service injury to the right thumb and recorded 
his complaints of constant pain in his right thumb, index 
finger, and long finger.  Radiological examination revealed 
arthritis, and the examiner diagnosed the veteran with 
arthritis of the right thumb, right index finger, and right 
third finger.  In an addendum to the examination, added in 
November 2004, the VA examiner opined that the veteran's 
right thumb arthritis was at least as likely as not related 
to his December 1963 in-service injury.  The examiner did 
not, however, address the medical probabilities that the 
veteran's arthritis of the right index finger was related 
either directly to service or to the arthritis of the 
veteran's right thumb.  

A VA medical opinion regarding the veteran's arthritis of the 
right index finger was provided in August 2006.  In that 
opinion, the examiner was asked to review the veteran's 
claims file and opine as to the medical probabilities that 
the veteran's October 1967 hand injury and diagnosis of 
contused bone was a factor in the development of his 
arthritis of the right index finger.  The VA examiner opined 
that it was not at least as likely as not that the current 
diagnosis was directly related to the October 1967 injury, 
concluding that it was more likely that the veteran's age and 
his 30 years as a mechanic contributed to his current right 
index finger disability.  The examiner, however, did not 
address the possibility that the December 1963 injury could 
be related to the veteran's current arthritis of the right 
index finger or that the index finger disability could have 
been caused or aggravated by the veteran's service-connected 
arthritis of the right thumb. 

Report of an October 2008 VA medical examination reflects 
that the examiner noted the veteran's December 1963 in-
service injury to his right thumb, as well as the October 
1967 hand injury, which the veteran reported was due to a 
glancing blow from a sledgehammer.  The examiner noted that 
at the time, the veteran was diagnosed with "contused 
bone," but that no record of physical examination was 
present in the file; nor was it clear which hand was injured.  
Although no such record is present in the file, the examiner 
noted the veteran's report that radiological examination at 
the time of the October 1967 injury was negative.  Physical 
examination of the veteran revealed scattered Heberden's 
nodes in the right forefinger, middle finger, ring finger, 
and little finger as well as a hypertrophic interphalangeal 
joint of the right forefinger, indicative of arthritic 
changes.  The examiner also noted similar arthritic changes 
in the veteran's left hand.  Radiological examination 
revealed arthritic changes in the right hand, and the 
examiner assigned a diagnosis of arthritis of the right 
forefinger.  

The examiner opined that he was "unable to express an 
opinion regarding the likelihood that the index finger 
condition is related to his military duty without resorting 
to some degree of speculation," reasoning that the veteran's 
service treatment records do not document any specific injury 
to the right forefinger.  The examiner further reasoned that 
the veteran's report of a negative radiological examination 
of the right hand in October 1967 weighs against such a 
likelihood, as fractures can predispose an individual to 
arthritis.  Turning to the veteran's claim that his right 
forefinger disability is related to his service-connected 
arthritis of the right thumb, the examiner concluded that it 
was less likely than not that the veteran's arthritis of the 
right forefinger was related to his right thumb disability, 
noting the evidence of arthritis in the other digits of the 
veteran's right hand, as well as in his left hand.  The 
examiner concluded that the veteran's arthritis "appears to 
be a generalized condition, affecting both hands in this 
veteran."

The veteran has also submitted written argument concerning 
his claim for service connection for right forefinger 
disability.  In a June 2007 Statement of Accredited 
Representative of Appealed Case, and again in a June 2008 
informal hearing presentation submitted by the veteran's 
representative, the veteran, through his representative, 
contended that the veteran's currently diagnosed arthritis of 
the right forefinger is due to the strain placed on his right 
hand from his service-connected arthritis of the right thumb.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for right forefinger 
disability.  Here, notwithstanding the veteran's current 
diagnosis of arthritis of the right forefinger, a review of 
the evidence does not reflect competent medical evidence 
linking the currently diagnosed disability, or any right 
forefinger disability, to the veteran's time in service.  
Further, the Board finds that the record does not reflect 
medical evidence linking the veteran's arthritis of the right 
forefinger to his service-connected arthritis of the right 
thumb.  Hence, an essential requirement for service 
connection is not met.

In finding that the veteran's right forefinger disability is 
not related to his time in service, the Board finds 
persuasive the lack of any in-service diagnosis or treatment 
for an injury to the right forefinger, as well as the fact 
that no physician or other medical professional has linked 
any right forefinger disability directly to active service.  
Additionally, neither the veteran nor his representative has 
presented or alluded to the existence of any medical opinion 
establishing a relationship between the veteran's currently 
diagnosed arthritis of the right forefinger and his period of 
military service.  The Board acknowledges that the veteran 
was treated in service for an injury to the right thumb and 
for an unspecified "hand injury" that caused bone contusion 
but finds the medical evidence in the veteran's service 
treatment records to be persuasive that he was not treated 
for or diagnosed with right forefinger injury at any time 
while in service.  The veteran's November 1967 reports of 
medical history and examination noted no abnormalities of the 
veteran's upper extremities, including his fingers, and no 
reports of problems with the veteran's right forefinger were 
made at the time.  There is further no evidence that the 
veteran was diagnosed with arthritis of the right forefinger, 
or otherwise obtained any treatment for the finger, at any 
time before the filing of his claim in January 2004; indeed, 
the disability was first diagnosed at the veteran's July 2004 
VA examination, more than 35 years after his separation from 
active duty.  The Board further notes that the August 2006 
and October 2008 VA examiners concluded that the veteran's 
existing arthritis of the right forefinger was not linked to 
his time in service.  In particular, the Board finds 
compelling the fact that the only medical evidence of record 
providing an opinion regarding any relationship between the 
veteran's claimed current disability and his time in service 
concludes that there is no way to link the veteran's current 
right forefinger disability to his time in service without 
resorting to speculation.  Hence, the record presents no 
basis for a grant of direct service connection for right 
forefinger disability or for favorable application of the 
one-year presumption.  38 C.F.R. §§ 3.307, 3.309.  

Because the question of whether a disability such as right 
forefinger disability is related to another disorder such as 
arthritis of the right thumb is a medical question requiring 
expertise, the Board relies upon the October 2008 VA 
examiner's opinion in making its determination.  The 
examination report reflects that the examiner solicited a 
subjective history from the veteran in addition to examining 
his claims file and understood the medical questions being 
asked by VA.  Additionally, the October 2008 VA examiner 
offered a rationale for his opinion that the veteran's 
arthritis of the right forefinger was less likely than not 
related to his service-connected arthritis of the right 
thumb, relying on the examination and his own medical 
expertise in concluding that any connection between the 
veteran's arthritis of the right forefinger and his service-
connected arthritis of the right thumb was doubtful.  
Specifically, the examiner noted the presence of arthritis in 
the veteran's other fingers, as well as in his left hand, and 
concluded that the arthritis present in the veteran's right 
forefinger was part of a generalized osteoarthritic process 
and not linked to the veteran's service-connected arthritis 
of the right thumb.  The Board also finds compelling the fact 
that no physician or other medical professional has linked 
the veteran's arthritis of the right forefinger, or any other 
right forefinger disability, to his service-connected 
arthritis of the right thumb.  Additionally, neither the 
veteran nor his representative has presented or alluded to 
the existence of any medical opinion establishing any 
relationship between the veteran's currently diagnosed 
arthritis of the right forefinger and his service-connected 
arthritis of the right thumb.  Thus, in rendering a decision 
as to whether the veteran's arthritis of the right forefinger 
is etiologically linked to his service-connected arthritis of 
the right thumb, the Board finds persuasive the negative 
medical opinion provided by the VA examiner in October 2008.

The Board has also considered the veteran's own allegations 
with regard to his claim for service connection for right 
forefinger disability.  Although the Board does not doubt the 
sincerity of the veteran's belief that his disability is 
related to his service or to his service-connected arthritis 
of the right thumb, as a layperson without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter, such as the 
medical relationship between any current disability and 
service-connected disability.  See Bostain v. West, 11 Vet. 
124, App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As such, 
the veteran's assertions alone cannot provide a basis for a 
grant of service connection.  

In conclusion, the Board finds that it has not been shown 
that the veteran's right forefinger injury is related to 
service.  Furthermore, the objective medical evidence of 
record does not provide a nexus between the veteran's 
service-connected arthritis of the right thumb and his 
current right forefinger disability.  For all the foregoing 
reasons, the Board thus concludes that any right forefinger 
disability was not incurred in or aggravated by service and 
is not proximately due to or the result of his service-
connected arthritis of the right thumb.  The claim for 
service connection for right forefinger disability must thus 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a right forefinger 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


